Citation Nr: 0325624	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  95-39 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran served on active military duty from August 1979 
to September 1983, and from June to November 1991, with 
unverified periods of service in the U.S. Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In May 2001, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.

The veteran was scheduled for a Board hearing at the RO in 
June 2000 and requested that the hearing be rescheduled.  She 
was rescheduled for a Board hearing at the RO in February 
2001, but failed to report and did not request that the 
hearing be rescheduled.  As a result, the Board believes all 
due process requirements were met with regard to her hearing 
request.


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD, and 
at least one VA medical examiner has related the diagnosis to 
her claimed in-service sexual assault/rape.

2.  The veteran's claimed in-service stressor is not related 
to combat.

3.  The occurrence of the veteran's claimed in-service sexual 
assault/rape is not supported by credible corroborating 
evidence.

4.  The current diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during, or as a result of, active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2002); 67 Fed. Reg. 10,330 (March 7, 2002), (now codified at 
38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When the veteran was examined for entry into service in July 
1979, a psychiatric abnormality was not reported and she was 
found qualified for active duty.  Service medical records are 
not associated with the claims file.  The veteran was 
released from active duty in September 1983, and her Report 
of Transfer or Discharge (DD Form 214) indicates that her 
military occupational specialty (MOS) was Chemical Operations 
Specialist.  It was indicated that she had spent part of her 
tour of duty in Germany.

Thereafter, the veteran evidently had periods of inactive 
duty for training and/or inactive duty training service in 
the U.S. Army Reserve, and had active duty during the Persian 
Gulf War from June to November 1991.  A DD Form 215, issued 
in August 1992 to update a previously issued DD Form 214, 
shows that she served in the Southwest Asia theater of 
operations from July 23, 1991, to September 11, 1991.



An October 1990 service department record indicates the 
veteran was assigned to the 91st Training Support Brigade 
until May 1991.  Although the RO repeatedly requested the 
veteran's service and personnel records from the National 
Personnel Records Center (NPRC), the records are apparently 
unavailable.  Her awards and decorations include the Army 
Commendation Medal, the Army Achievement Medal, the Good 
Conduct Medal, the National Defense Service Medal, the 
Southwest Asia Service Medal w/Bronze Star, the Army Service 
Ribbon, and the Army Lapel Button.  Her military occupational 
specialty was Chemical Operations Specialist.  Her last duty 
assignment and major command was with the 91st TRNG SPT BDE, 
and she was transferred to the 91st TRNG SPT BDE in Dublin, 
California. 

Post-service, VA and private medical records and examination 
reports, dated from 1992 to 2003, are associated with the 
claims file.  VA medical records dated in April and November 
1992 reflect the veteran's relapses of polysubstance abuse 
and cocaine use.  A November 1992 VA Drug Free Intake record 
indicates that she sought treatment because of difficulty 
maintaining her sobriety.  Clinical data provided by way of 
history from the veteran indicates that she drank alcohol 
from ages fifteen to eighteen, and then used barbiturates.  
She said she was on active duty from 1979 to 1984 and was 
discharged to raise her daughter.  In 1987 she began "free-
basing" crack cocaine.  Also in 1987, the veteran was placed 
on active reserve status.  She further reported that, while 
on active reserve, she snorted cocaine and eventually resumed 
free-basing.  She said her longest period of abstinence was 
from 1984 to 1985.  She was then pregnant, and was dedicated 
to having healthy children.  Depressed and angry about the 
situation regarding her daughter during the Desert Storm 
conflict, from June to December 1991, she resumed using crack 
cocaine until June or July 1992, when VA hospitalized her for 
treatment.  She was also hospitalized for rehabilitation from 
September 1987 to March 1988, and at a drug center for six 
months for rehabilitation. 


A November 1992 Veterans Outreach Center Intake History 
record indicates that the veteran reported she was a chemical 
operations specialist in service.  She prepared and trained 
personnel to take samples of water and food, to decontaminate 
areas, and to withstand chemical attack.  It was noted that 
the veteran had to send people out to investigate alleged 
"mustard gas" explosions.  Her presenting problem was that 
she was depressed and dealing with sequelae of sexual trauma 
in the military.  She was 31/2 years into recovery for 
substance abuse.  The veteran circled "yes" to the question 
asking if there had been any adverse or troubling experiences 
in the military, and reported sexual trauma and an Article 15 
(i.e., non-judicial punishment) infraction (for not going to 
work).  She reported being raped when she was eleven years 
old and that her father "beat up" the perpetrator.  She 
indicated that she was raped again when she was fifteen, and 
had a son when she was sixteen.  The veteran reported being 
raped by a first sergeant in Germany, and said he threatened 
harm to her if she told anyone.  She said she was then 
transferred, became depressed, and took 30 days of leave.  
She described a second sexual attack which she said had 
occurred during Operation Desert Storm, when a male soldier 
raped her.  She was pursued by the rapist to be in a 
relationship, applied for emergency leave, and left Saudi 
Arabia, after which she was discharged.  Chronic PTSD and 
alcohol abuse (in remission) were diagnosed.

VA hospitalized the veteran from March to April 1993.  The 
records reflect that she had a long history of treatment for 
depression since age 15, and a long history of polysubstance 
abuse, to include both cocaine and alcohol.  She reported 
having been hospitalized in 1988, and was then sober for 
three or four years thereafter.  There were multiple 
psychiatric admissions with use of an antidepressant in the 
1970s.  There was no follow-up after her last suicide 
attempt.  It was noted that she had served in the Army in 
Desert Storm for seven months and enjoyed the camaraderie.  
"We were all there for each other; I was on a cloud until I 
came back; then I crashed."  The pertinent final diagnosis 
was polysubstance abuse.

In March 1993, the RO received the veteran's claim for 
service connection for PTSD that she indicated began on 
December 15, 1991, and major depression.

The veteran was hospitalized by VA again from May to July 
1993.  The diagnosis at that time was cocaine dependence and 
alcohol dependence, in rehabilitation, and major depression 
disorder.

A September 1993 VA examination report indicates that the 
veteran, who was then 39 years of age, provided the 
information for the report and was deemed a reliable 
historian.  The veteran gave a history of serving in Saudi 
Arabia during the Gulf War as a chemical operations and 
decontamination specialist.  Her job was to train soldiers on 
how to detect chemicals in the atmosphere and in the ground.  
She was also involved with duties that included testing areas 
and personnel for the presence of chemical agents.  The 
veteran said she was not involved in combat.  She was also 
involved in cleanup operations, and picked up the bodies of 
dead Iraqi soldiers for about one and one-half weeks for 
about two hours per day.  She said that was probably the most 
traumatic part of her tour of duty in Saudi Arabia.  After 
her return to the United States, the veteran began heavy 
substance abuse, and lost her home and the custody of her 
daughter.  She became suicidal and depressed, and overdosed 
twice on medications in suicide attempts.  VA hospitalized 
her after her suicide attempts, when she was diagnosed with 
drug and alcohol dependence, and referred to an alcohol 
treatment program.  

The veteran indicated that she had experienced a happy 
childhood, finished high school, and went to college for 
three years.  She married at age 25, and that lasted eight 
years.  She had two children, ages 22 and 8 years.  She 
veteran currently lived in a group home in the substance 
abuse program, and anticipated living independently with her 
daughter after she was discharged.  Upon clinical 
examination, the Axis I diagnoses were alcohol dependency and 
polysubstance abuse, both in eight months' remission, major 
depression, severe, in partial remission, and mild PTSD.  The 
VA examiner stated that the veteran's history and mental 
status examination were consistent with alcohol dependence 
and polysubstance abuse.  She had major depression that was 
currently in partial remission.  It was noted that her major 
depression could be secondary to her alcohol and drug abuse.  
The VA examiner commented that the veteran also had mild 
symptoms of PTSD that were related to her experience in Saudi 
Arabia.

According to a report of an April 1994 telephone conversation 
with the veteran, she reported that she served in Desert 
Storm, and that her assigned unit at that time was the 91st 
Training Brigade in Dublin, California.  In Saudi Arabia, her 
unit was the 164th Maintenance, Direct Support, 09734 APO.

In an April 1994 response to the RO's inquiry, the PSNCO 
(Personnel Services Non-Commisioned Officer) of the 91st 
Training Brigade said that the veteran was never a member of 
this unit.

In a June 1994 statement, T.P., the veteran's friend 
indicated that the veteran was very withdrawn and depressed 
after returning from Saudi Arabia.  The veteran lived with 
T.P. for several months, during which time she experienced 
nightmares, headaches, and deep depression.

According to VA Mental Hygiene Clinic (MHC) psychiatry 
records dated in 1995 and 1996, an August 1995 psychiatry 
progress note evaluation of depressive symptoms indicates 
that the veteran had a history of substance abuse and was 
clean and sober for 30 months.  She reported a number of 
traumatic experiences in her life, including rape at ages 12 
and 16.   She said she was also raped during her military 
service while she was participating in Operation Desert Storm 
in 1990.  The assessment at that time was major depression.  

In her October 1995 substantive appeal, the veteran reported 
VA treatment for PTSD, and said she was raped at ages 12 and 
15 and in Saudi Arabia.  While in Saudi Arabia, the veteran 
indicated that she was exposed to the removal of decomposed 
Iraqi soldiers

VA clinical records dated in 1996 include diagnoses of PTSD 
and major depression.  A February 1996 VA psychiatry progress 
note includes an assessment of major depression that was 
stable with prescribed medication.  A June 1996 psychiatry 
note indicates the veteran was sexually assaulted by an 
acquaintance from the "fellowship".  According to the 
record, he made aggressive advances but apparently did not 
harm the veteran physically.  She filed charges of assault 
and battery.  Since then, previous feelings related to her 
rape and daughter's molestation re-surfaced and were a source 
of stress.  The assessment was recent sexual trauma.  

A June 1996 Vet Center Intake Record includes an assessment 
of a history of PTSD and polysubstance abuse (sober for more 
than three years).  Vet Center records include a diagnosis of 
PTSD.  In an October 1996 assessment, the examining 
psychologist commented that the veteran struggled with 
symptoms of rape, both in the military and prior to entering 
service, and experienced anxiety, hypervigilance, depression, 
and rage at men.  

In an August 1996 written statement, the veteran said she was 
raped at age 11 and again at 16, when she became pregnant and 
gave birth to a son.  She stated that, during her first 
period of active military service, while stationed in 
Germany, she was asked to baby-sit for her first sergeant.  
She said SGT R returned home without his wife and raped her.  
He threatened that her military career would end if she told 
anyone.  She was later promoted and transferred, and did not 
tell anyone what had happened.  The veteran further stated 
that in August 1991 another service member raped her while 
they were stationed in Saudi Arabia, but she had blocked out 
the man's name, although she recalled going to the clinic 
after the rape.  She said that in June 1996 she was assaulted 
by a man in a store and filed a police report, a copy of 
which she submitted.  (The report reflects her criminal 
complaint for indecent exposure.)  The veteran said the 
attacker in the store had the same first name as the man who 
raped her at age 16, and she began having flashbacks.  

An August 1996 VA psychiatry progress note for follow-up of 
depressive symptoms includes an assessment of mood and 
depressive symptoms and PTSD/sexual trauma for which the 
veteran started to seek treatment.  When seen in mid-October, 
she complained of nightmares, occasional delayed sleep, and 
lack of concentration during the day.  The assessment at that 
time was depression or PTSD.  When seen later in the month, 
the veteran reported symptoms of PTSD, and especially anger, 
that had bothered her for the past four years when she was 
substance free and had worsened in the past two months.  The 
assessment at that time moderately severe PTSD, for which 
medication was prescribed.

VA MHC records dated in 1997 indicate that when the veteran 
was seen in January, the assessment was bipolar disorder, 
unmasked by outpatient Prozac.  In April 1997, the assessment 
was atypical depression.  A July 1997 record indicates the 
veteran's problems were alcohol and cocaine dependence.  She 
reported a substance abuse problem as a result of working on 
her PTSD issues at the Women's VETS Group in Oakland, 
California.  

In a February 1998 written statement, V.M.V., LCSW, said she 
treated the veteran and her daughter from 1994 to 1996, 
during which time the veteran reported being raped when she 
was fifteen and twice while in active service.  It was noted 
that the veteran's daughter was molested in October 1995.  
Further, from November 1995 to September 1996, the veteran 
experienced a sexual incident that was reported to the 
police, and was stalked by a man.  Her daughter's molestation 
resurrected the veteran's memories of being raped and 
impregnated as a 15-year-old and included two rapes in 
service that she had blocked out.  It was noted that her Gulf 
War experience was very traumatic and there was a possibility 
of exposure to chemical warfare, with its attendant physical 
problems.

April 1998 VA outpatient records indicate that the veteran 
reported being stalked by a fellow Alcoholics Anonymous 
member.  She had obtained a permanent restraining order 
against the man, but he violated it.

VA clinical records dated from 1998 to 2003 include diagnoses 
of PTSD and cocaine abuse, in remission.

In June 2002, the RO received another negative response to 
its inquiry from the 91st Special Training Brigade regarding 
receipt of the veteran's service medical and personnel 
records.

In a December 2002 written response to the RO's inquiry, the 
U.S. Armed Services Center for Research of Unit Records 
Research (USASCRURR), said that the veteran's name appeared 
on the personnel database portion of the Department of 
Defense Persian Gulf Registry as serving in Southwest Asia.  
However, it did not show her as serving with the 164th 
Maintenance Company (Main Co) during the Gulf War.  It had 
her assigned to a Personnel Mobilization Unit at Ft. Dix.  
USASCRURR was unable to locate documentation regarding the 
164th Maintenance Company (Maint Co) during the Gulf War.  
Information available indicated that the 164th Maint Co was 
assigned at different times to both the 246th Quartermaster 
Battalion  (Graves Registration) and the 731st Maintenance 
Battalion during its tour of duty in the Persian Gulf area.  
Both units were either involved in, or had units assigned to 
them, that performed graves registration/mortuary duties.  
However, USASCRURR was unable to verify the duties each 
soldier performed during the Gulf War.  

Pursuant to the Board's May 2001 remand, the veteran 
underwent VA psychiatric examination in April 2003.  
According to the examination report, the veteran was 
unemployed and received SSI for approximately 5 or 6 years, 
and had approximately 10 prior hospitalizations.  The veteran 
gave a history of serving as a chemical operations specialist 
in the 174th maintenance direct support unit during Operation 
Desert Storm.  She was assigned to Saudi Arabia and on one 
occasion awoke to find another service member raping her.  He 
was a man known to the veteran and was in their unit.  The 
veteran said that the man came from the 3rd floor and all 
women were on the 2nd floor.  The attacker told her not to 
say anything but she said she went to the commander the next 
morning and to the military police.  Several days later she 
received orders to return to the United States and the case 
was not pursued.  She said she was sober when she went to 
Desert Storm and when she returned, but started using drugs 
after she returned.  The veteran stated that in August 1979 
she was not raped when she was babysitting for SGT R, who 
left with his wife but returned alone.  He had alcohol on his 
breath and blocked the doorway, but she talked her way out of 
the situation.  The sergeant never touched her and his wife 
arrived shortly thereafter.  He apologized for his behavior 
the next day. 

Further, prior to military service, the veteran reported that 
she was raped when she was fifteen years old.  She said she 
reported it to the police but nothing was done, and she has a 
31-year-old son from that experience who was raised by the 
veteran's mother.  The veteran reported coming close to being 
raped when she was approximately 12 years old, but her father 
interrupted the situation.  The VA examiner commented that, 
in hearing the above, it seemed the veteran reported an 
incident in the military that sounded as if it was based in 
reality.  

According to the examination report, the veteran had sleep 
difficulty and recurrent thoughts about the rape in the 
military, although she did not want to think about it, and 
nightmares and flashbacks of the event.  Certain men reminded 
the veteran of the event, and she preferred to attend 
Narcotics Anonymous and Alcoholics Anonymous meetings for 
women to avoid being around men.  Certain odors reminded the 
veteran of the rape, and she was irritable.  She had a 
history of harming herself four times, most recently in 1999, 
when she took pills.  Her first attempt was at age 16 "a few 
days after the rape" when she cut her wrist.  The veteran 
reported that her duties during military service in the Gulf 
War involved picking up and labeling dead body parts.  She 
said that she adjusted to that and had not had any 
significant problem from it.  It was the rape that she 
reviewed repeatedly and had nightmares about, not body parts.  
Upon clinical assessment, the Axis I diagnosis was PTSD-
chronic (raped in the military and met the criteria for PTSD 
and military sexual trauma) exacerbated by recent events n 
the Persian Gulf. 

An April 2003 VA outpatient record entry made by a physician 
who had treated the veteran in the past includes an 
assessment of depression and cocaine abuse in remission.

II.  Analysis

A.  Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas); see 
also Stephens v. Principi, 16 Vet. App. 191 (2002) (per 
curiam) (holding that Court remand for the Board to apply the 
VCAA is not required where the Board decision had been issued 
before the date of enactment of the VCAA).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA psychiatric examinations performed in 
September 1993 and April 2003 fulfill these criteria.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The record reflects 
the RO's repeated and numerous requests to the National 
Personnel Records Center (NPRC) for the veteran's service 
medical and personnel records for her periods of active duty.  
However, it appears that only some documents were received 
for her first period of service and from her reserve service 
and active service in the Gulf War.  Additionally, in April 
1994 and June 2002, the RO received negative responses to its 
inquiries from the 91st Special Training Brigade for medical 
and personnel records regarding the veteran.  The Board is 
mindful that, in a case such as this, where some service 
medical and personnel records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that some of the veteran's service medical and 
personnel records are unavailable, the appeal must be decided 
on the evidence of record and, where possible, the Board's 
analysis has been undertaken with this heightened duty in 
mind.

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
appellant's claim, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See VCAA § 3(a) (now codified at 38 
U.S.C. § 5103A (West 2002)).  The Board is aware of the 
judicial decision in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), which held that a single request for pertinent service 
medical records does not fulfill the duty to assist, and that 
inherent in the duty to assist is a requirement to notify the 
claimant if VA is unable to obtain pertinent service medical 
records so that the claimant may know the basis for the 
denial of her claim, may independently attempt to obtain 
service medical records, and may submit alternative evidence.

The Board is also aware of the Federal Circuit's subsequent 
decision in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) 
(en banc), cert. denied, ___ U.S. ___ (June 16, 2003), which 
overruled the Hayre decision in part.  However, the Cook 
decision addressed a different point of law (regarding claims 
of clear and unmistakable error), and did not overrule Hayre 
as to VA's obligation to make more than one attempt to obtain 
service medical records thought to be in the custody of 
Federal government officials.  The multiple attempts required 
by Hayre and Cook have been undertaken in the present case.

Furthermore, in lengthy letters to the veteran in November 
1995 and September 2001, the RO requested that she provide 
the specifics of her alleged traumatic event in service, but 
the veteran failed to respond to those letters.  Nor did she 
respond to the RO's June 2002 letter requesting information 
to substantiate her claim.  We must emphasize, as has the 
Court of Appeals for Veterans Claims, that "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  See also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the 
RO's efforts to date, it would be unreasonable to place a 
burden upon VA to turn up heaven and earth in an attempt to 
secure further response from the claimant.  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

Additionally, we note that the appellant was advised, by 
virtue of a detailed statement of the case (SOC), and 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that, in its September 2001 
letter, the RO advised the veteran of the new VCAA and it s 
effect on her claim, and the April 2003 SSOC contained the 
new duty-to-assist law and regulation codified at 38 U.S.C.A. 
§ 5107 (West 2002) and 38 C.F.R. § 3.102 (2002).  A copy of 
the RO's letter and the SSOC were also sent to the veteran's 
accredited service representative of record.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must identify documents in the file which comply with 
the notice requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding her claim for a service connection for PTSD.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2002).  The 
evidence required to support the occurrence of an in-service 
stressor varies "depending on whether or not the veteran was 
'engaged in combat with the enemy'. . . .  Where . . . VA 
determines that the veteran did not engage in combat with the 
enemy . . . the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of 
this part and the claimed stressor is related to 
that prisoner-of- war experience, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in- service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2002) (effective March 7, 1997).  That 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law of 
the governing statute, 38 U.S.C.A. § 1154(b).  The effective 
date of the amendment was March 7, 1997, the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault.  
The regulation now reads:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in- service stressor.

(3)  If a [PTSD] claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such evidence 
include, but are not limited to: records from 
law enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault 
is one type of relevant evidence that may be 
found in these sources.  Examples of behavior 
changes that may constitute credible evidence of 
the stressor include, but are not limited to: a 
request for a transfer to another military duty 
assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable 
cause; or unexplained economic or social 
behavior changes.  VA will not deny a [PTSD] 
claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior changes 
may constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to 
an appropriate medical or mental health 
professional for an opinion as to whether it 
indicates that a personal assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 
3.304(f).  The effective date of the amendment was March 7, 
2002, the date of its issuance as a final rule.  See YR v. 
West, 11 Vet. App. 393, 397-399 (1998) (credible evidence is 
not limited to service department records and can be obtained 
from any source).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Here, we observe 
that the RO, in its discussion of PTSD in the August 1994 
rating decision and August 1995 SOC, referred to the 
obsolete, "clear diagnosis" version of the regulation.  If 
the present case turned upon the diagnosis, we might be 
compelled to remand this issue again for the RO to reconsider 
the matter under the new regulation.  However, because the 
Board is not directly questioning the diagnosis of PTSD, we 
believe that another remand would simply delay the resolution 
of this claim unnecessarily, with no benefit to the veteran.  
See Winters, Soyini, Sabonis, supra.

Moreover, the 2002 amendment to section 3.304(f) also does 
not require further development of this case, because there 
is no unresolved factual issue as to the occurrence of the 
scenario that constitutes the claimed personal assault 
"stressor" in service.  In fact, as will be discussed 
below, the available record is not referable to any complaint 
of or treatment for a sexual assault in service, and the 
veteran has not alluded to any additional information that 
would counter that lack of supportive evidence.

The record reveals that, during the course of her appeal, the 
veteran has described two alleged stressors that caused her 
PTSD: that she was detailed to a body-bagging detail to 
retrieve dead Iraqi soldiers while in Saudi Arabia from July 
to September 1991, and that she was sexually assaulted in 
service.

When the veteran initially filed her claim and was examined 
by VA in 1993, the Board notes that her alleged in-service 
stressor event involved picking up the body parts of dead 
Iraqi soldiers, which she said occurred approximately two 
hours a day for one and one half weeks in 1991.  In April 
1994, the veteran told the RO in a telehone conversation that 
she had served with the 164th Maint Co during the Gulf War.  
USASCRURR reported that department records did not show that 
the veteran served with the 164th Maint Co during the Gulf 
War.  Information available to USASCRURR indicates that the 
164th Maint Co was variously assigned to both the 246th 
Quartermaster Battalion (Graves Registration) and the 731st 
Maintenance Battalion during its tour of duty in the Persian 
Gulf area.  Available information indicates both units were 
either involved in, or had units assigned to them, which 
performed graves registration/mortuary duties.  However, 
USASCRURR said it was unable to verify the duties each 
soldier performed during the Gulf War.  Nevertheless, when 
examined by VA in April 2003, the veteran said that, although 
part of her duties in service in the Gulf War involved 
picking up and labeling dead body parts, she had adjusted to 
that and had not really had any significant problems as a 
result of that activity. 

The Board notes that the veteran has also contended that she 
was the victim of sexual assault.  She has said that another 
soldier raped her while she was on active duty in 1991, and 
variously alleged that she was raped during her first period 
of active duty.  In her October 1995 substantive appeal she 
reported being raped at ages 12 and 15, as well as while in 
Saudi Arabia.  In her August 1996 written statement, the 
veteran reported being raped during her first period of 
active service.   According to the February 1998 statement 
from a social worker, the veteran reported being raped at age 
15, and twice in service.

There has been a medical diagnosis of PTSD, attributed to the 
alleged stressor incidents, made by VA physicians at the 
Oakland VAMC.  Accordingly, the Board finds that there is 
some evidence of a stressor incident or incidents in service, 
evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
"residual" of the stressor experienced in service.

With that in mind, the Board must review the claim on its 
merits, account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert, supra.  For a claim to be denied on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, supra.

As noted above, the Board is not directly questioning the 
diagnosis of PTSD in this claim.  However, by law, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  If the claimed 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence from any source that 
corroborates the veteran's testimony or statements.  YR v. 
West, 11 Vet. App. at 397; Cohen, 10 Vet. App. at 147.

In the particular case of claimed personal assault, VA has 
established special procedures for evidentiary development.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  These procedures 
take into account the difficulty establishing the occurrence 
of the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  The provisions 
of M21-1 dealing with PTSD are substantive rules that are the 
equivalent of VA regulations; VA is therefore required to 
follow these provisions.  Patton v. West, 12 Vet. App. 272, 
277 (1999); YR, supra, 11 Vet. App. at 398-99; Cohen, 10 Vet. 
App. at 139.  Moreover, the 2002 amendments to 38 C.F.R. § 
3.304(f), quoted above, have augmented the substantive law 
pertaining to such claims.

The final requirement of 38 C.F.R. § 3.304(f) for service 
connection of PTSD is medical evidence of a nexus between the 
claimed in-service stressor and the current disability.  In 
cases of claimed personal assault, VA recognizes that some 
evidence may require interpretation by a clinician to 
establish a relationship to the diagnosis, per Manual M21-1, 
Part III, paragraph 5.14c(9).  Accordingly, the general rule 
that post-service medical nexus evidence cannot be used to 
establish the occurrence of the stressor is not operative in 
such cases.  Patton, 12 Vet. App. at 280.  See Cohen, 10 Vet. 
App. at 145; Moreau, 9 Vet. App. at 396.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of 
the controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, supra, Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  The existence of an event alleged as 
a stressor that results in PTSD (though not the adequacy of 
the alleged event to cause PTSD) is an adjudicative, not a 
medical determination.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).

As the veteran does not allege that she engaged in combat, 
and as her reported stressors are not related to combat, her 
assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  This does not mean that she cannot establish 
that the alleged in-service events occurred, it only means 
that other "credible supporting evidence from any source" 
is necessary.  See Cohen.  Since there is a diagnosis of PTSD 
here, it must be determined whether there is credible 
supporting evidence of the veteran's alleged stressor, i.e., 
whether service records or other independent credible 
evidence corroborates the alleged stressor.  See Dizolgio, 
supra.

The Court of Appeals for Veterans Claims has held repeatedly 
that, where there is a current diagnosis of PTSD, it must be 
presumed that the physician(s) making the diagnosis accepted 
the sufficiency of the in-service stressor(s).  Nevertheless, 
since the diagnostician does not generally have firsthand 
knowledge of whether a stressor actually occurred, credible 
evidence is required to verify that element.  Pentecost v. 
Principi, 16 Vet. App.124 (2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation of a rape in service.  The veteran initially 
maintained that she was raped by SGT R while stationed in 
Germany in 1979, and by another person, whose identity she 
cannot recall, in 1991 while in Saudi Arabia.  A June 1994 
statement from T.P., the veteran's friend, is to the effect 
that the veteran was very depressed and withdrawn when she 
returned from her Persian Gulf War service.  The record also 
contains a 1998 statement from a licensed clinical social 
worker to the effect that the veteran reported being raped at 
age 15 and twice in service.  

Contravening the above evidence is the fact that, during her 
April 2003 VA examination, the veteran said she was not raped 
by SGT R and was not raped at age 12.  More importantly, the 
veteran has failed to provide the RO with any specific 
information upon which her allegation of rape in Saudi Arabia 
could be verified.  In its November 1995 and September 2001 
letters to the veteran, the RO requested that she provide the 
specifics of her alleged traumatic event, but she failed to 
respond to the RO's requests.  See Wood v. Derwinski, supra.  
Notwithstanding the absence of medical records, and giving 
the veteran the benefit of the doubt, nevertheless, her 
description of her stressful events in service has been 
inconsistent, to say the least.  In October 1995, the veteran 
reported being raped at ages 12 and 15, and in Saudi Arabia, 
and in August 1996 she said she was raped in Germany during 
her first period of service but, in April 2003, she told a VA 
examiner that she was not raped at age 12 or during her first 
period of service.  Moreover, her failure to respond to the 
RO's requests for specific information regarding her 
stressful event leaves the Board with virtually no factual 
information upon which to rely regarding the alleged assault.

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several VA treatment 
reports reflect that the examiners have indicated that the 
veteran's current diagnosed psychiatric disorders, 
particularly PTSD, were due to sexual assault/rape.  Clearly, 
those treating psychiatric physicians did not undertake 
review of the veteran's service records, but based their 
premises of in-service sexual assault solely upon the 
veteran's statements to them.  The filtering of the veteran's 
account of her military service through her physician does 
not transform the veteran's account into competent medical 
evidence, or an accurate account of those experiences, merely 
because the transcriber happens to be a medical professional.  
See Leshore v. Brown, 8 Vet. App. 409 (1995).  

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the CAVC has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based upon speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the claimant's history, and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, the 
veteran is not entitled to service connection for PTSD under 
the theory that it resulted from unverified, inconsistently 
reported stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that she was raped 
in service, during either her first or second period of 
service.  Thus, although the foundation for the diagnosis of 
PTSD in this case was the veteran's account of having been 
raped, we must conclude that the claimed stressor has not 
been satisfactorily established as having occurred.  The 
veteran may very well consider events that occurred in 
conjunction with her alleged sexual events in service to be 
stressful, but she has failed to provide even one factual 
detail of the alleged events on which to base her claim, 
other than a specific description of an alleged sexual 
assault during her first period of service that she later 
recanted, and a vague description of a second attack during 
her second period of service in 1991.

Thus, while the veteran does have a diagnosis of PTSD based 
upon her purported in-service stressor, that stressor is not 
shown by satisfactory evidence to have occurred.  With all 
due respect to the veteran, we find that her written 
statements in support of her claim are, thus, unsubstantiated 
and are of little evidentiary weight.  Having so concluded, 
the Board finds that the preponderance of the credible 
evidence is against the claim, and that neither a VA 
psychiatric examination nor further interpretation by a 
clinician of the in-service symptoms/behavior is necessary.  
See M21-1, Part III, 5.14(c); Patton v. West, supra at 280.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (old and new versions); Gilbert v. 
Derwinski, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

